Motion Granted; Order filed August 13, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00049-CV
                                 ____________

                  PARKWAY CHEVROLET, INC., Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 113th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-51182


                                      ORDER

      Appellant’s brief was originally due April 12, 2019. We granted two
extensions of time to file appellant’s brief and have twice ordered appellant to file a
brief or risk dismissal for want of prosecution. No brief was filed. On August 7,
2019, counsel filed a further request for extension of time to file appellant’s brief.
We grant the request and issue the following order.
      We order appellant to file a brief with the clerk of this court on or before
August 28, 2019. If appellant does not timely file the brief as ordered, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM